                    ____________________

                  No. 3:18-cv-252-CWR-FKB

SECURITIES AND EXCHANGE
COMMISSION,
                                                       Plaintiff,

                               v.

ARTHUR LAMAR ADAMS AND
MADISON TIMBER PROPERTIES, LLC,
                                                    Defendants.
                    ___________________

    ORDER DENYING MOTION FOR DECLARATION OF RIGHTS
                ____________________

   Before CARLTON W. REEVES, District Judge.
Jeanne Lehan, on behalf of the beneficiaries of the Jeanne M.
Lehan Trust, and Pamela Lehan-Siegel, on behalf of the bene-
ficiaries of the Pamela Lehan-Siegel Trust (collectively, the
“Lehan parties”), have moved for a declaration that the
Court’s previous Order, which stays all ancillary litigation re-
lated to this case, does not apply to their case in Madison
County Chancery Court. Docket No. 79. The Receiver and the
SEC oppose the motion.
                                I
                      Procedural History
On June 22, 2018, this Court appointed the Receiver to oversee
the estate of Lamar Adams and Madison Timber Properties
(“MTP”). Docket No. 33. That Order stayed “all civil legal pro-
ceedings of any nature . . . or other actions involving . . . any
Receivership Property . . . [or any] past or present officers, di-
rectors, managers, agents, or general or limited partners” of
MTP. Id. at 12–13.
After the Court issued its Order, the Lehan parties filed a com-
plaint against Pinnacle Trust in Madison County Chancery
Court. Their complaint alleges that “Pinnacle Trust commit-
ted breaches of trust, fiduciary duties, and loyalty, and acted
with negligence/gross negligence” because Pinnacle Trust
used the Lehan parties’ two trusts as a vehicle to loan MTP
money. Docket No. 80 at 2.
In November 2018, the Receiver notified the Lehan parties
and Pinnacle Trust that she believed the case should be stayed
because “[c]ourt proceedings in cases arising from the Madi-
son Timber Ponzi scheme against the Receivership Estate’s
own targets risk inconsistent rulings. Judgements in those
cases also risk inequitable distribution of money to victims.”
Docket No. 79-2. The Receiver went on to tell the parties that
she was still assessing the claims of the Receivership Estate
and had “not ruled out claims against Pinnacle Trust Com-
pany.” Id. Pinnacle Trust then moved to stay the case in Chan-
cery Court, using the Receiver’s letter as support.



                                2
In response, the Lehan parties came here asking “this Court
[to] determine whether the Receiver has standing to stay or
pursue any of the claims asserted” in Chancery Court. Docket
No. 80 at 6. If the stay does apply to their case, the Lehan par-
ties request the stay be lifted so they may proceed with their
action.
The Receiver and the SEC argue that the stay applies to the
Chancery Court action because the Receiver has potential
claims against Pinnacle Trust, which may have been acting as
an agent of MTP and may have contributed to the liability of
the Receivership Estate. The Receiver adds that keeping the
stay in place is prudent to preserve Receivership Property and
avoid prioritizing the recovery of certain victims over others.
                                II
                   The Receiver’s Standing
The Court will start with the Lehan parties’ main argument:
“[t]he Receiver should not be allowed to stay or pursue any
claims in the Lehan Case, other than possible claims concern-
ing Pinnacle Trust’s receipt of recruitment fees and/or kick-
backs, if any, because the Receiver lacks constitutional stand-
ing to do so.” Id. at 3. The Lehan parties reason that if the Re-
ceiver does not have standing to pursue the unique claims
against Pinnacle Trust they have asserted, the stay cannot ap-
ply to them.
As the Receiver and the SEC point out, however, the Receiver
does have standing to pursue a variety of actions against Pin-
nacle Trust. Courts have “held that the Receiver may assert
tort claims against third parties based on allegations that the
third parties’ torts contributed to the liabilities of the Receiv-
ership Estate.” Official Stanford Inv’rs Comm. v. Greenberg


                                3
Traurig, LLP, No. 3:12-CV-4641-N, 2014 WL 12572881, at *4
(N.D. Tex. Dec. 17, 2014); see also Marion v. TDI Inc., 591 F.3d
137, 148 (3d Cir. 2010) (“[a] receiver no doubt has standing to
bring a suit on behalf of the [receivership entity] against third
parties who allegedly helped that [receivership entity’s] man-
agement harm the [receivership entity].”); SEC v. Stanford Int'l
Bank Ltd., No. 3:09-CV-298-N, 2017 WL 9989250, at *4 (N.D.
Tex. Aug. 23, 2017); Janvey v. Adams & Reese, LLP, No. 3:12-
CV-495-N, 2013 WL 12320921, at *8 (N.D. Tex. Sept. 11, 2013);
SEC v. Cook, No. 3:00-CV-272-R, 2001 WL 256172, at *2 (N.D.
Tex. Mar. 8, 2001).
                               III
                      The Court’s Order
Not only is the Lehan parties’ interpretation of the Receiver’s
standing far too limited, it also conflates standing with this
Court’s distinct equity power for staying ancillary litigation
for the overall management and preservation of the Receiver-
ship Estate. Courts “have upheld orders enjoining broad clas-
ses of individuals from taking any action regarding receiver-
ship property. Such orders can serve as an important tool per-
mitting a district court to prevent dissipation of property or
assets subject to multiple claims in various locales, as well as
preventing ‘piecemeal resolution of issues that call for a uni-
form result.’” Schauss v. Metals Depository Corp., 757 F.2d 649,
654 (5th Cir. 1985) (citations omitted); see also SEC v. Stanford
Int'l Bank Ltd., 424 F. App’x 338, 340–41 (5th Cir. 2011); Liberte
Capital Grp., LLC v. Capwill, 462 F.3d 543, 551 (6th Cir. 2006);
SEC v. Byers, 609 F.3d 87, 93 (2d Cir. 2010); SEC v. Wencke, 622
F.2d 1363, 1369 (9th Cir. 1980); SEC v. Faulkner, No. 3:16-cv-
1723, 2018 WL 5279321 at *2 (N.D. Tex. Oct. 24, 2018).



                                4
“This power is not limited to enjoining suits against entities
that have been placed in receivership—at least where the stay
order is nonetheless necessary to protect receivership assets.”
Faulkner, 2018 WL 5279321 at *2 (citing SEC v. Kaleta, 530 F.
App’x 360, 361–63 (5th Cir. 2013)).
The Faulkner case is instructive. Id. In it, former officers and
directors of a corporation sued an audit firm in state court.
They alleged that the firm conducted a negligent audit. If not
for the firm’s negligence, the plaintiffs would have known
they were about to merge their corporation with one that had
fraudulent practices. Merging the companies ultimately led to
the plaintiffs’ corporation being named as a defendant in an
SEC action. The federal district court overseeing the SEC ac-
tion issued a broad stay, and the audit firm moved for the
court to stay the state court action. It was granted.
The Lehan parties argue that Faulkner is distinguishable be-
cause it involved former directors and officers of a receiver-
ship defendant, and because part of the recovery in the state
court case was based upon payments receivership defendants
made to the audit firm. Thus, the Lehan parties argue that the
same nexus between receivership defendants, receivership
property, and the state court action does not exist here.
Those distinctions are without a difference because the bot-
tom line is that receivership property was at stake. “[A]t the
very least, a district court can stay other lawsuits to the extent
necessary to protect receivership assets.” Id. at *3 (citations omit-
ted) (emphasis added). The Faulkner court went on to hold
that the state court litigation fell “within the scope of [the
court’s] authority because it involve[d] potential receivership
assets.” Id. at *4 (emphasis added). The court came to this



                                 5
conclusion based upon the Receiver’s assertions in his status
report. Id. (“The Receiver states in his most recent status re-
port that he ‘is continuing his investigation and is conducting
discovery regarding services provided to the Receivership
Entities by legal and accounting professionals and others’”).
Similar to Faulkner, the Receiver in this case has asserted,
through her status reports and her correspondence with the
movants, that she believes the Receivership Estate has claims
against Pinnacle Trust, thus any action against them would
expose and potentially deplete Receivership Property. The
Lehan parties argue that the “Receiver has provided no facts
or documents to support her argument that she ‘may’ have
claims against Pinnacle Trust.” Docket No. 92 at 12. They pro-
vide no support for their position that the Receiver must show
her hand at their request. 1
While the Lehan parties point out the factual distinctions be-
tween Faulkner and the present case, they do not point to other
equity receiverships where stays have been lifted. The case
law supports this Court’s authority to issue a broad stay for

1 Counsel argues that “[i]f the Receiver was able to identify, investigate
and settle claims against the Ole Miss Alumni Foundation, Frank Zito, and
the Kelly Parties and pursue two additional suits, then surely she has had
sufficient time to identify and investigate any claim she ‘may’ have against
Pinnacle Trust.” See Docket No. 92 at 13–14. Chronicling the Receiver’s
activities proves that she has been busy. Prioritizing the order in which
she will proceed with her claims is her choice. Presumably, she will turn
to Pinnacle Trust in due course, but she is not required to pursue these
claims now or turn them over to the Lehan parties for prosecution. It does
not work that way. She will be afforded sufficient time to explore those
claims.




                                     6
the preservation of Receivership Property. See SEC v. Kaleta,
No. CIV.A. 4:09-3674, 2012 WL 401069, at *3 (S.D. Tex. Feb. 7,
2012), aff'd, 530 F. App’x 360 (5th Cir. 2013). As such, the
Chancery Court action is subject to this Court’s stay.
                               IV
                        Lifting the Stay
The next question becomes whether the stay should be lifted
for the Lehan parties.
Before lifting a stay, courts should consider: “(1) whether re-
fusing to lift the stay genuinely preserves the status quo or
whether the moving party will suffer substantial injury if not
permitted to proceed; (2) the time in the course of the receiv-
ership at which the motion for relief from the stay is made;
and (3) the merit of the moving party’s underlying claim.”
Stanford Int'l Bank Ltd., 424 F. App’x at 341 (quoting SEC v.
Wencke, 742 F.2d 1230, 1231 (9th Cir. 1984)).
“The first factor essentially balances the interests in preserv-
ing the receivership estate with the interests of the Appel-
lants.” Id. The Lehan parties argue that they will be unduly
prejudiced because of the threat of the spoliation of evidence.
As they themselves admit, however, parties have the obliga-
tion to preserve relevant documents in litigation. See Docket
No. 92 at 20; see also TLS Mgmt. & Mkt. Serv., LLC v. Mardis Fin.
Serv., Inc., No. 3:14-CV-881-CWR-LRA, 2018 WL 3673090, at
*2 (S.D. Miss. Jan. 29, 2018). On the other hand, as the Court
has ruled in other motions in this matter, letting one claim
proceed at this stage risks opening the doors for many such
motions. This forces the Receivership Estate to incur in-
creased litigation costs, all to the detriment of the value of the
Receivership Estate’s claims. “Very early in a receivership


                                7
even the most meritorious claims might fail to justify lifting a
stay given the possible disruption of the receiver’s duties.”
SEC v. Stanford Int’l Bank, Ltd., No. 3:09-CV-298-N, 2010 WL
11454481, at *3 (N.D. Tex. Mar. 8, 2010).
Second, it is worth reminding the parties that the Receiver
was appointed fewer than 12 months ago. In the Stanford case,
the court determined that this fact supported not lifting a stay.
Stanford Int'l Bank Ltd., 424 F. App’x at 341–42.
Finally, on the third factor, the Court cannot adequately eval-
uate the merits of the Lehan parties’ underlying claim against
Pinnacle Trust on this record. 2 Assuming for present pur-
poses that they have valid claims against Pinnacle Trust, the
third factor would weigh in favor of lifting the stay.
Like other victims, the Lehan parties desire to adjudicate this
matter. This Court does not wish to prevent those who have
been wronged from seeking justice, especially against parties
with whom they placed their trust. Considering all three fac-
tors, the Court finds that at this stage, only months after the
appointment of the Receiver, equity mandates not lifting the
stay.




2 The Court understands that the Lehan parties, in part, premise their
claim on the fact that they should be covered by a trustee liability insur-
ance policy, to which they argue the Receiver has no claim. Though, it does
not follow that there will be no depletion of Pinnacle Trust’s assets or no
impact on the Receiver’s ability to recover. See Stanford Int'l Bank Ltd., 424
F. App’x at 341 (“Recovery against one of them could deplete possible as-
sets coming into the estate.”).




                                      8
                              IV
                         Conclusion
The motion is denied. As it is has done in all three orders is-
sued today, the Court reiterates its broad authority to protect
Receivership Property. See SEC v. Safety Fin. Serv., Inc., 674
F.2d 368, 373 (5th Cir. 1982) (“wide discretionary powers [are
accorded] to a court of equity charged with overseeing a re-
ceivership.”).
SO ORDERED, this the 13th day of March, 2019.
                                       s/ CARLTON W. REEVES
                                    United States District Judge




                              9
